SHELBY, Circuit Judge,
after stating the facts, delivered the opinion of the court. The only question raised by the record is whether or not the execution of the deed by Johnson conveying his property to Fields was an act of bankruptcy. He was insolvent, and was indebted to Fields in about the sum of $2,000. The property conveyed was estimated to be worth $2,500, and Fields paid Johnson in cash $480. By section 8 of the bankruptcy act of 1898, “acts of bankruptcy by a person shall consist of his having * * * transferred while insolvent any portion of his property to one or more of his creditors with intent to prefer such creditor over his other creditors. * *
The appellant contends that the bankruptcy act of 1898 does not make a “payment” in property, with the intent to give a preference to the creditor so paid, an act of bankruptcy. It is claimed that the provision, in that regard, of the bankrupt act of 1867, is omitted from the act of 1898. While it is true that the word “payment” is not used in the latter act in the same connection in which it is used in the former, the language used leaves no doubt of the intention. Paragraph 25 of section 1 of the act of 1898 is in these words: “* * * *643‘Transfer’ shall include the sale and every other and different mode of disposing of or parting with property, absolutely or conditionally, as a payment, pledge, mortgage, gift, or security.” The conveyance made by Johnson to Fields clearly gave him a preference. Section 60, par. a, of the act makes it a preference. “A person shall be deemed to have given a preference if, being insolvent, he has * 9 9 made a transfer of any of his property, and the effect of the enforcement of such 9 9 9 transfer will be to enable any one of bis creditors to obtain a greater percentage of his debt than any other of such creditors of (he same class.” The fact that Johnson received |4.80 in money, which in his pocket could not be reached by execution, does not alter the effect of the transfer. That the deed was made with intent to prefer Fields is shown by the deed itself, since one must be presumed to intend the natural result of his own acts.
The judgment of the district court is in conformity with the views here expressed, and it is affirmed.